JAMES CAMERON, Commissioner
(dissenting).
I dissent from the majority because in my opinion the employee is not entitled under the statute to recover from the employer any part of the amounts expended by him for the medical treatments in question. It was not shown that he requested the employer to furnish the same and that the employer failed, refused or neglected to do so; but on the other hand, it appears that the employee chose to have the doctors treat him as a private patient without regard *21to the benefits of or requirements of the workmen’s compensation law, and that the failure of the doctors to furnish the commission and to the employer reports within twenty days following the first treatment as required by the law was in accordance with the wishes of the employee. Through a third party tort action and settlement the employee has recovered the amounts expended by him for such medical services, and in equity and good conscience he is not entitled to effect double recovery by now receiving said amounts from the employer when he has ignored the statutory prerequisites to such recovery. The employer at no time waived the requirements of the statute in this connection, and the principle stated in Foster v. Cooper, supra, is not applicable.